Citation Nr: 0516652	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound scars.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2000 and June 2000 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.

The case was previously before the Board in October 2002, 
when entitlement to increased evaluations for hearing loss of 
the left ear, tinnitus, and shell fragment wound scars were 
denied.  At that time, the Board found that further 
development was required with respect to the issues of 
entitlement to a schedular rating in excess of 50 percent for 
PTSD and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

The veteran appealed the Board's denial of his increased 
rating claims for hearing loss of the left ear, tinnitus, and 
shell fragment wound scars to the Court of Appeals for 
Veterans Claims (Court).  In an order dated in January 2003, 
the Court vacated the Board's October 2002 decision, in 
accordance with the parties' Joint Motion for Remand.  In the 
Joint Motion, the parties agreed that the Board had failed to 
ensure that the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), specifically, 38 U.S.C.A. 
§ 5103(a), as amended, had been fully met.  The Board 
subsequently remanded the case again in June 2003 in 
compliance with the Court order.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  

The issues of (1) entitlement to an increased (compensable) 
evaluation for hearing loss of the left ear, (2) entitlement 
to an increased (compensable) evaluation for shell fragment 
wound scars, and (3) entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

The veteran is not shown to have symptoms comparable to 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near continuous panic attacks, an inability to 
function independently, disorientation, or to be neglectful 
of his personal hygiene.  


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Codes (DCs) 9440, 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decisions dated in January 2000 and June 2000; the 
statement of the case dated in October 2000; the supplemental 
statements of the case dated in April 2004 and October 2004; 
and the letters dated in June 2003, December 2004, and 
February 2005.  These documents include a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues decided herein. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations and opinions regarding the nature and severity 
of the veteran's PTSD have been obtained in this case.  The 
available medical evidence is sufficient for an adequate 
determination.  The veteran has not identified any further 
outstanding medical evidence.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA as 
to the issue addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished with respect to the claims decided herein.  To 
the extent that there may be an error in timing, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in the case was harmless error.  The Board 
has substantially complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
have been re-adjudicated and a supplemental statements of the 
case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Analysis.  The Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

However, the Board will consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, as here, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2.

The Board notes that the applicable rating criteria for 
mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.125).  Because the veteran 
filed his claim for PTSD in 1999, only the new regulations 
are applicable in this situation.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Diagnostic Code 9411 sets forth the criteria for evaluating 
PTSD using DC 9440.  Under the amended psychiatric 
regulations, a 50 percent evaluation (the current rating) 
will be assigned for PTSD which produces occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

After reviewing the evidence on file, the Board concludes 
that an evaluation in excess of 50 percent for the veteran's 
service-connected PTSD is not in order at any time during the 
appellate period.  First, VA contract examination reports 
reflect no obsessional rituals, no illogical, obscure or 
irrelevant speech, no near-continuous panic attacks or 
depression affecting the ability to function, no impaired 
impulse control, no disorientation, and no neglect of 
personal hygiene.  Further, the veteran denied suicidal and 
homicidal ideation.  The Global Assessment of Functioning 
(GAF) scores associated with the veteran's PTSD ranged from 
45 to 47.

The Diagnostic and Statistical Manual for Mental Disorders, 
4th ed. (1994) provides that a GAF score represents the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  The scale 
provides that a score between 41-50 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The Board finds that these symptoms are 
contemplated by a 50 percent rating.

In addition, the Board is persuaded that a higher evaluation 
is not warranted at this time because, although the veteran 
reported flashbacks, nightmares, sleep disturbances, and 
feelings of rage, he remained in touch with his three ex-
wives.  In April 2000, he reported visiting with some friends 
regularly, although he lived alone.  In July 2004, the 
veteran's thought processes were described as logical and 
tight, with no loosening of associations nor confusion.  No 
gross impairment of memory was noted, and the veteran was 
generally oriented in all spheres.  He had no hallucinations.  
For those reasons, the Board finds that the clinical evidence 
of record does not support an evaluation in excess of 50 
percent for PTSD.

A 70 percent evaluation would only be in order for symptoms 
such as suicidal ideation, obsessional rituals which 
interfered with routine activities, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships.  Although the record clearly demonstrates that 
the veteran experiences certain occupational and social 
impairment with deficiencies in several areas, including 
nightmares, anxiety, and stress, etc., it does not rise to 
the level of a 70 percent psychiatric disability.

The Board has considered the veteran's written statements 
that his PTSD is worse than currently evaluated.  His 
statements are probative of symptomatology.  However, as 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The Board finds that, during all relevant periods, the 
disability picture is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's PTSD has 
resulted in frequent hospitalizations or caused a marked 
interference in his employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.


REMAND

The veteran's shell fragment wound scars are rated under 
Diagnostic Code 7805, which provides that scars be evaluated 
on the basis of any related limitation of function of the 
body part which they affect.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  In this case, at the time of 
the veteran's July 2004 VA examination, the examiner noted 
that the veteran's scar of the right wrist "limits the 
flexion of his wrist."  However, no range of motion findings 
were provided.  Further testing is required to address this 
issue.

Further, at the time of the veteran's July 2004 VA 
audiological examination, the examiner indicated that "pure 
tones and word recognition scores are not considered suitable 
for rating purposes as test results were inconclusive and 
reliability was questionable.  It is recommended that the 
veteran be re-evaluated."  As such, the Board concludes that 
another audiological examination is warranted.

With respect to the veteran's TDIU claim, the Board notes 
that the Court of Appeals for Veterans Claims (Court) held in 
Holland v. Brown, 6 Vet. App. 443 (1994), that a claim for a 
total disability rating based on individual unemployability 
due to a service-connected disability is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the veteran's TDIU claim must be deferred 
pending the outcome of his other claims for higher 
evaluations.  Following the adjudication of raised claims for 
increased disability evaluations, the RO should readjudicate 
the issue of entitlement to TDIU benefits, taking into 
account all evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The veteran should be 
scheduled for a VA audiological 
examination for the purpose of 
determining the current severity 
of his bilateral hearing loss.  
The claims folder must be made 
available to the examiner for 
review in conjunction with the 
examination.  All examination 
findings should be reported to 
allow for application of VA 
hearing criteria for hearing 
loss.

2.  The veteran should be 
scheduled for an examination for 
the purpose of determining the 
current range of motion of his 
right wrist.  The claims folder 
must be made available to the 
examiner for review in 
conjunction with the examination.  
All examination findings should 
be reported.

3.  The RO should re-adjudicate 
the veteran's claims in light of 
the evidence added to the record 
since the last Supplemental 
Statement of the Case (SSOC).  If 
the benefits sought on appeal 
remain denied, the veteran and 
his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


